DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 08/23/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of in the specification.

Claim Objections
Claim 2 is objected to because it recites “rotation of the cam element drives causes the plunger...” It seems that one of “drives” or “causes” should be deleted. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“skin piercing element” in claims 2, 9, 13, 19. “Skin piercing element” will be interpreted as a lancet as described in paragraphs 79-80 of the specification and further defined in claim 9.
“biasing element” in claims 11 and 12. The specification describes the following structure: “transmitter plunger biasing element 260, which, in some embodiments, is a coiled compression spring…guide shaft biasing element 275, which, in some embodiments, is a coiled compression spring…ejector bar biasing elements 290, which, in some embodiments, is a coiled compression spring…lancet plunger biasing element 305, which, in some embodiments, is a coiled compression spring” (paragraph 76). “Biasing elements” will be interpreted as springs or equivalent mechanical elements.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 18 is rejected on the basis that it contains an improper Markush grouping of alternatives. From MPEP § 2173.05(h), a Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or amend the claim to recite a closed group of alternatives. For example, “from a group consisting of

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5-10, 13, 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. US 2017/0112534, cited by Applicant in the IDS filed 08/23/2022 and hereinafter Schoonmaker.
Regarding claim 2, Schoonmaker teaches an inserter (device 20) for transdermally delivering a medical device to a patient (paragraph 201), the inserter comprising: 
a housing comprising: 
a handle (housing 30 with button 44, Fig. 3); and 
a component holder (disposable housing 36) for a component of the medical device (disposable housing 36 houses the seal carrier 26 and the transmitter 500, Fig. 10, 39-47); 
a cam element (barrel cam 306, Fig. 32) rotatable relative to the component holder and about a longitudinal axis (“the barrel cam 306 performs the conversion of rotational force to linear or translational or longitudinal force,” paragraph 260); 
a plunger bridge (nubs 316, 318, 322, Fig. 32) in contact with the cam element, wherein rotation of the cam element drives causes the plunger bridge to move linearly up and down in a longitudinal direction (paragraph 260); 
a plunger assembly (needle hub, push rod hub, cannula hub, paragraph 260) in contact with the plunger bridge, wherein linear movement of the plunger bridge causes the plunger assembly to move linearly up and down in the longitudinal direction (“as the cylinder rotates, each of the hubs move linearly independently from one another,” paragraph 260); 
a skin piercing element connected to the plunger assembly (see interpretation under 112(f) above; needle 72 is connected to the needle hub in various embodiments, see Fig. 32); and 
an applicator cover to cover the skin piercing element (applicator housing 40 can be interpreted as an applicator cover that covers the needle in that the housing provides protection surrounding the needle, Fig. 3).
Regarding claim 5, Schoonmaker teaches the cam element includes two cam lobes (the broadest reasonable interpretation of “lobe” is a curved or rounded projection or portion - smooth surfaces of the barrel cam 306 defined in between the curved channels 308, 312, 314 can be interpreted as lobes of the barrel cam, Fig. 32).
Regarding claim 6, Schoonmaker teaches the two cam lobes define two low points and two high points on the cam element (Fig. 32 shows channels 314, 312 comprise low points at the base of the barrel cam 306 and incline upwards to high points).
Regarding claim 7, Schoonmaker teaches the plunger bridge slides along the cam element and moves up and down within a distance that corresponds to a profile of the cam lobes (nubs are driven by rotation of the corresponding channels, paragraph 260).
Regarding claim 8, Schoonmaker teaches the plunger bridge comprises cam contact nubs (nubs 316, 318, 322, Fig. 32) for riding along the cam lobes (“corresponding nubs which ride within the channels or tracks of the barrel 306,” paragraph 260).
Regarding claim 9, Schoonmaker teaches the skin piercing element is a lancet (needle 72, Figs. 7, 32).
Regarding claim 10, Schoonmaker teaches that the needle hub, push rod hub, and the cannula hub move linearly due to rotation of the barrel cam (paragraph 260), and any two of the needle hub, push rod hub, and the cannula hub can be interpreted as a first plunger and a second plunger.
Regarding claim 13, Schoonmaker teaches a safety tab (protective tab 42) that prevents movement of the skin piercing element (paragraph 207).
Regarding claim 15, Schoonmaker teaches rotation of the cam element drives the plunger assembly toward the patient (“component parts may be inserted and retracted as needed…As the cylinder rotates, each of the hubs move linearly independently from one another,” paragraph 260).
Regarding claim 16, Schoonmaker teaches continued rotation of the cam element retracts the plunger assembly (“component parts may be inserted and retracted as needed…As the cylinder rotates, each of the hubs move linearly independently from one another,” paragraph 260; Fig. 32 shows the channels comprise low points and high points which would move the nubs both down for insertion and up for retraction.).
Regarding claim 17, Schoonmaker teaches the inserter of claim 2 (see rejection of claim 2 above); and the medical device, wherein the medical device is an analyte sensor (Abstract; “the device 20 in intended to perform step of inserting a sensor, generally embodied by a sensor wire, into a patient,” paragraph 201).
Regarding claim 18, Schoonmaker teaches the analyte sensor measures glucose (paragraph 183).
Regarding claim 19, Schoonmaker teaches the analyte sensor is attached to the skin piercing element (“the sensor wire is deployed through a lumen 76 in the needle wire 72,” paragraph 209; see also paragraph 211).

Claims 2, 5-7, 9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2012/0095406, hereinafter Gyrn.
Regarding claim 2, Gyrn teaches an inserter (Figs. 1-3) for transdermally delivering a medical device to a patient (“an inserter device for inserting a medical device subcutaneously,” Abstract), the inserter comprising: 
a housing comprising:
a handle (housing 1); and 
a component holder (cover 2) for a component of the medical device; 
a cam element (internal wings 10, Fig. 1) rotatable relative to the component holder and about a longitudinal axis (“inner surfaces of the housing 1 can rotate relative to the cover 2,” paragraph 22; paragraphs 79, 83); 
a plunger bridge (spring loader 9) in contact with the cam element (“spring loader 9 is provided with a number of wing openings 14…each internal wing 10 of the housing pushes against an inner surface of such an opening 14,” paragraph 83), wherein rotation of the cam element drives causes the plunger bridge to move linearly up and down in a longitudinal direction (“As the contact surface of each internal wing 10 is inclined…the pressure against the inner surface of the opening 14 forces the spring loader 9 away from the top of the housing 1,” paragraph 83); 
a plunger assembly (needle hub 5) in contact with the plunger bridge, wherein linear movement of the plunger bridge causes the plunger assembly to move linearly up and down in the longitudinal direction (needle hub 5 moves downward with the spring loader 9, Figs. 2A-2B); 
a skin piercing element connected to the plunger assembly (see interpretation under 112(f) above - insertion needle 4 is attached to needle hub 5, Fig. 1); and 
an applicator cover to cover the skin piercing element (lid 12, paragraph 80, Figs. 2A, 10).
Regarding claim 5, Gyrn teaches the cam element includes two cam lobes (three of these internal wings 10, which wings 10 are attached to…the internal top surface of the housing 1,” paragraph 79).
Regarding claims 6 and 7, Gyrn teaches two cam lobes define two low points and two high points on the cam element wherein the plunger bridge slides along the cam element and moves up and down within a distance that corresponds to a profile of the cam lobes (internal wings 10 comprise low points at which spring loader 9 is against the top of the housing 1, Fig. 2A, and the tips of internal wings 10 comprise high points at which spring loader 9 is in a position away from the top of housing 1, Fig. 2B; “As the contact surface of each internal wing 10 is inclined…the pressure against the inner surface of the opening 14 forces the spring loader 9 away from the top of the housing 1,” paragraph 83).
Regarding claim 9, Gyrn teaches the skin piercing element is a lancet (insertion needle 4).
Regarding claim 12, Gyrn teaches the plunger assembly comprises a biasing element loaded with stored energy as the plunger assembly moves toward the patient (see interpretation under 112(f) above - secondary spring 7 is compressed as the needle hub moves towards the patient, see Figs. 2A-3A, paragraphs 95, 97).
Regarding claim 15, Gyrn teaches rotation of the cam element drives the plunger assembly toward the patient (Fig. 2A-2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker, as applied to claim 2 above.
Regarding claim 3, Schoonmaker teaches a spring positioned to drive the cam element (“axle 304 which may be driven by, e.g., a torsion spring,” paragraph 259). Schoonmaker does not explicitly show the torsion spring being placed in between the handle and the barrel cam driver embodiment in Fig. 32. However, in several embodiments, Schoonmaker teaches that the button 44 to initiate the drive mechanism triggers a torsion spring 54 (“the drive components may be…a barrel cam…a source of energy for the rotational force may be a torsion spring,” paragraph 24; paragraphs 205-206, 209; Figs. 3, 6, 15-16, 87-88).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schoonmaker by combining the Fig. 32 barrel cam driver embodiment with a button and torsion spring trigger 54, as taught in various other embodiments (Figs. 3, 6, 15-16, 27, 33, 87-88). One would be motivated to combine these elements in order to create an insertion mechanism that automatically or semi-automatically inserts the components in an efficient manner using the barrel cam and torsion spring (“the implementation of Fig. 32 may be made particularly efficient,” paragraph 259). Schoonmaker teaches that the barrel cam can be driven by a torsion spring (paragraph 259) and that a torsion spring may be triggered by a user to initiate the drive mechanism (paragraphs 24, 205-206). By placing the torsion spring between the button 44 and the barrel cam 306 in order to engage with both components, these elements perform the same function as they do separately, and the results should be predictable to one of ordinary skill in the art since Schoonmaker explicitly suggests driving the barrel cam with a torsion spring. 
Regarding claim 4, Schoonmaker teaches a torsion spring or user motion may drive rotation of the barrel cam 306 (“axle 304 which may be driven by, e.g., a torsion spring or by user motion,” paragraph 259). Schoonmaker also teaches that a button can trigger the drive mechanism and a biasing component can push the button back to its original position after being depressed (“depression of the button 44 operates to disengage the trigger tab 46 from a corresponding stop 49 on a torsion spring housing 52…The button 44 and/or the button linkage 56 can be biased upward such that, following the disengagement of the trigger tab 46 from the stop 49 and activation of the applicator 20, the button 44 is urged to return to its original position,” paragraph 206; the button moves in the opposite direction upon release, step 222, Fig. 31). Schoonmaker does not explicitly teach the button with a biasing component to return it to its starting position in combination with the barrel cam driver embodiment.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schoonmaker by combining a barrel cam driver with a button and/or torsion spring trigger, as taught in other embodiments (paragraphs 205-206; Figs. 6, 15-16, 31). One would be motivated to combine these elements in order to create an easy, efficient insertion mechanism using the barrel cam, button, and torsion spring (“the implementation of Fig. 32 may be made particularly efficient,” paragraph 259). Schoonmaker teaches that the barrel cam can be driven by a torsion spring or user motion (paragraph 259) and that a button may be depressed to drive a torsion spring and insertion (paragraphs 205-206, Fig. 31). In combination, depressing the button triggers rotation of the barrel cam and the button comprises a biasing element to return it to its starting position (paragraph 206, Fig. 31), thus, these elements perform the same function as they do separately, and the results should be predictable to one of ordinary skill in the art. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker, as applied to claim 2 above, and further in view of US 2010/0113897, hereinafter Brenneman.
Schoonmaker teaches a safety tab 42 can be used to prevent use of the button and triggering the insertion drive mechanism (paragraphs 205-207). Schoonmaker does not teach or suggest the inserter comprising a safety button for unlocking the handle. Brenneman teaches an analogous inserter (Fig. 8) for inserting an analyte sensor (Fig. 7). Both Schoonmaker and Brenneman teach an insertion mechanism initiated through depressing a plunger or button which drives a torsion spring (Schoonmaker paragraphs 205-206, Figs. 15-16, 31; Brenneman paragraph 44; Brenneman paragraph 37 also suggests using a cam drive system). Brenneman further teaches a safety button 116 included on the inserter that would need to be activated before the plunger can be moved (paragraph 45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schoonmaker to use a safety button for unlocking the button of the insertion device, as taught by Brenneman paragraph 45, instead of a safety tab. One would be motivated to do so because different locking mechanisms for inserters were known in the art, and one of ordinary skill in the art would recognize that a safety tab could be substituted for a safety button in order to prevent use of the inserter. The results of such a modification would be predictable because both Schoonmaker and Brenneman teach insertion devices with similar drive mechanisms (Schoonmaker paragraphs 205-206, Figs. 15-16, 31; Brenneman paragraph 44).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Schoonmaker teaches multiple components that move linearly with rotation of the cam cylinder, but they do not necessarily have corresponding biasing elements.
Lanigan et al. (US 2008/0195045 - cited in the IDS filed 08/23/2022) teaches an insertion device with first and second linkage assemblies 100 and 102, wherein displacement of the linkage assemblies causes insertion of subdermal devices 14 and 52 (Figs. 4-8). Each linkage assembly has a corresponding spring 112 and 114 for retracting respective needle assemblies (Figs. 4-8). Lanigan et al. further suggests the use of a cam (paragraph 101), but does not specifically show that it rotates around a longitudinal axis.
Ii et al. (WO 2017/187943 - related US 2019/0133638 provides the disclosure in English) teaches several aspects similar to the instant application, such as a handle (puncture knob 46, Figs 22), component holder (sensor supply unit 30) which holds a sensor unit (Fig. 7 shows the sensor unit 6 with sensor tip 18; Figs. 13-15 show the sensor unit 6 assembled with a needle 35 and support 31), an element rotatable relative to the component holder (opening mechanism 65, see Figs. 27, 29), and several components that move linearly up and down (needle slider 52, disposal slider 53) to insert the sensor into the skin and retract the needle (Figs. 22-23, 25, 28). However, there is only a single spring 68 disposed between the needle slider 52 and disposal slider 53 (Figs. 29, 34-35) and the opening mechanism 65 is not a cam.
The prior art of record does not teach or suggest in combination with all other claim limitations a plunger assembly that moves linearly with the rotation of a cam about a longitudinal axis, wherein the plunger assembly comprises a first and second plunger, and each of the first plunger and the second plunger has a corresponding biasing element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALICE LING ZOU/Examiner, Art Unit 3791